                            United States District Court
                            Eastern District of Michigan


Request for International Judicial
Assistance from the Local Court               Court No. 19-mc-51232
of Kraków-Podgorza, Poland                    Judge Robert H. Cleland
in the matter of K.K. v.
Anthony Adam Holowinski.


                                 Ex Parte Order


      Upon the petition of the United States of America, and upon review of the

request for international judicial assistance from the Local Court of Kraków-

Podgorza, Poland, seeking responses to interrogatories from Mr. Anthony

Holowinski, who resides or may be found within the jurisdiction of this Court, for

use in a paternity proceeding in Poland, the Court finds that the statutory

requirements set forth in 28 U.S.C. § 1782(a) have been met and that the relevant

discretionary factors to be considered weigh in favor of granting the request.

Therefore, it is hereby:

      ORDERED that the United States’ Petition is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 1782(a),

Assistant United States Attorney Vanessa Miree Mays is appointed as

Commissioner of this Court to take steps as are necessary to obtain evidence in

conformity with the request for international judicial assistance and submit said


                                          1
certified evidence to the Office of International Judicial Assistance, United States

Department of Justice, for transmission to Poland; and to do all else that may be

necessary for the accomplishment of the purpose of this Order.




                                              s/Robert H. Cleland
                                              United States District Judge

Dated: August 29, 2019




                                          2
